Citation Nr: 1530192	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Parkinson's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction presently resides with the RO in Denver, Colorado.

In April 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO in Denver, Colorado.  A transcript of that hearing is of record.

In June 2015, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).  Specifically, the Veteran submitted new evidence which triggers VA's duty to provide a medical examination.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The record is clear that the Veteran has a current idiopathic Parkinson's Disease disability.  The Veteran contends that he was exposed to methyl ethyl ketone while cleaning oily jet engine parts without gloves in service.  See July 2009 Statement in Support of Claim.  The Veteran's service occupational specialty was aircraft mechanic.  The Veteran submitted a May 2015 statement from his VA treating physician stating that there is some scientific evidence that there may be an association between exposure to solvents such as methyl ethyl ketone and the development of idiopathic Parkinson's Disease, although no one, as of yet, has been able to establish a definite cause-effect relationship.  The physician further asserted that there is a possibility that the Veteran's past exposure to this chemical has caused or contributed to his Parkinson's Disease.  As this statement indicates that the disability may be associated with the Veteran's service, it, and the other evidence of record, satisfy the McLendon test.  Thus, a VA examination is warranted.

Additionally, the Veteran claims that he fell on his back and suffered a head injury in service, which he claims is related to the development of his Parkinson's Disease.  He testified in the Board hearing that his head injury took place in approximately October 1968 and that he was in Portsmouth Naval Hospital for no less than three days.  Service treatment records for March 1968 show treatment for a fall in which the Veteran landed on his back.  In the RO's development of the claim, records were requested from Portsmouth Naval Hospital and Evans Army Community Hospital for the period from January 1, 1968 to January 31, 1968.  A formal finding of unavailability of records was then made for that period.  Records have not, however, been requested and a finding of unavailability has not been made for the March 1968 and October 1968 timeframe.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2. Request records of in-patient and out-patient treatment relating to the Veteran's claim of treatment for a head injury at Portsmouth Naval Hospital for the March 1968 and October 1968 time periods.  If such records are determined not to exist, make a formal finding thereto.

3. Then, schedule the Veteran for a VA examination to determine the etiology of the Veteran's Parkinson's Disease disability and to obtain an opinion as to whether such is possibly related to service.  

Following a review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that Parkinson's Disease arose during service or is otherwise related to service, including as due to head trauma and exposure to methyl ethyl ketone.  For the purposes of this opinion, please assume that the Veteran's reports of exposure to methyl ethyl ketone are credible.  A rationale for all opinions expressed should be provided.

4. If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




